Citation Nr: 0521251	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
May 1946, and from July 1951 to October 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

A hearing was held before the Board by means of video 
conferencing equipment in May 2003.  A transcript of the 
testimony is in the claims file.  In October 2003, the Board 
remanded this case to the RO for further development.  The 
case was recently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
residuals of a back injury was denied by a final Board 
decision issued in June 1965; RO rating decisions in June 
1969 and April 1972 disallowed the claim.

2.  The medical evidence associated with the record since the 
April 1972 RO decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  There is competent medical opinion that reasonably 
associates the current degenerative disc disease and 
degenerative joint disease of the lumbar spine with an injury 
of the spine that the veteran sustained in military service. 



CONCLUSIONS OF LAW

1.  Evidence received since the April 1972 RO decision 
denying service connection for residuals of a back injury is 
new and material, and the veteran's claim for service 
connection must be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective before August 29, 2001).

2.  Residuals of a back injury, identified as degenerative 
disc disease and degenerative joint disease of the lumbar 
spine, were incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for residuals of a back injury.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for residuals of a back injury and determined that 
the criteria for service connection have been met.  
Therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted since this determination is, in full, 
favorable to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.
Analysis

When the Board considered this claim in June 1965 the 
evidence consisted of service medical records that showed the 
veteran had a normal spine on May 1946, June 1948, July 1950, 
May 1951, July 1951 and October 1952 medical examinations.  
There was a medical history of occasional back pain after an 
injury in 1945 and negative findings on checks since then 
given on the May 1951 examination.  The record showed the 
veteran was physically qualified for aircraft machine gunner 
and attended air gunner school. 

On a VA compensation application in May 1947 he recalled an 
injury to his back in January 1946 when he was thrown about 
the rear of an aircraft that hit turbulent air and the pilot 
shifted into a steeper glide.  He stated that he continued to 
have difficulty straightening his back, that he was checked 
twice at discharge and the injury was recorded.  He also 
reported treatment at a college during the winter of 1946.  
He located two service comrades who recalled his back pain 
complaints.  A medical examiner in August 1947 reviewed 
current X-rays and concluded the veteran did not present 
definite evidence of musculoskeletal pathology except for a 
shortening of the right lower extremity that preexisted 
military service.  The X-ray was read as showing no evidence 
of fracture, dislocation or bone pathology.  

When the RO reviewed the claim in June 1969 there was 
additional medical evidence from a physician who recalled 
that when the veteran was first seen early in 1965 he 
complained of back pain from an injury in January 1946.  It 
was the physician's opinion that at that time the veteran had 
a chronic instability of the low back that could best be 
handled by surgical fusion and it was performed.  The fusion 
failed and he had another lumbosacral joint fusion late in 
1969.  In April 1972, the RO also reviewed the statement of 
the veteran's father who recalled that the veteran wrote home 
during military service around the time in question regarding 
the in-flight injury and that he had back problems since he 
returned home.

Although the veteran's claim for service connection for 
residuals of a back injury has been denied in several 
decisions that are final, he may reopen the claim with new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  The provisions of 38 C.F.R. § 3.156(a), defining 
new and material evidence, were amended effective August 29, 
2001.  These amendments are effective only for claims 
received on or after August 29, 2001, and therefore they are 
not relevant in this case, as the claim was received in June 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001). 
Accordingly, the definition of new and material evidence in 
effect prior to August 29, 2001, applies in this case.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence supporting the veteran's June 2001 application 
to reopen the claim included, in addition to hearing 
testimony and contemporaneous clinical records, clinical 
records from K.S.H., M.D., the physician who evaluated his 
back pain in 1964.  The records contained the history of 
symptoms since an injury during military service, and the 
examiner's opinion of a suspected herniated disc that was 
felt to be related to the military injury in light of the 
veteran's history.  Other records dated in 1965 confirmed the 
chronic herniated intervertebral disc of the lumbosacral 
joint.  The record contained a VA medical opinion in May 2004 
that indicated the claims file was reviewed.  The principal 
diagnoses were severe advanced degenerative disc disease, 
status post multiple fusions, and severe degenerative joint 
disease of the lumbar spine.  The examiner opined that it was 
as likely as not that the injury in January 1946 would have 
been of sufficient force to cause a herniated disc 
necessitating surgery in 1965 and that a negative examination 
at the time of discharge did not rule out a severe enough 
injury to result in the current dysfunction.  The Board 
concludes that this medical opinion contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's lumbar spine disability and therefore 
constitutes new and material evidence sufficient to reopen 
the claim.  Hodge, 155 F.3d at 1363.  The Board believes the 
evidence of record will support an informed decision on the 
question of service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the VA examiner in May 2004 reviewed the record 
and was not concerned with the negative medical evaluations 
at the time of the veteran's separation from service in 1946.  
The evidence as a whole adequately supports the likelihood 
that the injury that the veteran contends to have sustained 
in service did occur.  The fact that it was not documented in 
service medial records is not fatal to the claim since there 
is no requirement that the service medical records must 
reflect the specific injury or treatment before service 
connection may be granted.  In this case there are credible 
recollections of back complaints from service comrades and 
the veteran's father.  In addition, the history he gave in 
1964 was consistent with his earlier history.  There was no 
history of any appreciable intercurrent injury and there is 
satisfactory evidence of continuity of symptoms.  Voerth v. 
West, 13 Vet. App. 117 (1999), McManaway v. West, 13 Vet. 
App. 60, 65 (1999), Savage v. Gober, 10 Vet. App. 488, 495-
97). 

Furthermore, the medical opinion in 1947 was only that there 
was no "definite" evidence of musculoskeletal pathology, 
and as the VA examiner recently noted there was no myelogram 
done until 1964.  The examiner did not consider the period 
from 1947 to 1964 a factor against associating the herniated 
disc, shown in 1964, with the history of an injury to the 
back in service with negative objective findings during 
military service.  In this case, post-service medical 
evidence reflects low back pain complaints in the early 1950s 
and the veteran's history of symptoms after service is deemed 
credible.  The VA examiner concluded the current disability, 
diagnosed as degenerative disc and joint disease of the 
lumbar spine, could plausibly be related to military service.  
The VA opinion is entitled to substantial probative weight as 
it reflected a thorough review of the record and took into 
account the nature of the injury during service, the 
recollections of symptoms the veteran experienced after 
service, and the period of time between military service and 
the initial diagnosis of herniated lumbar disc.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Sanden v. Derwinski, 2 
Vet. App. 97 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board concludes that the degenerative disc 
disease and degenerative joint disease of the lumbar spine 
that now exists can reasonably be associated with an injury 
during military service in light of the comprehensive medical 
review.  The appeal should be granted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  


ORDER

Service connection for residuals of a back injury, identified 
as degenerative disc disease and degenerative arthritis of 
the lumbar spine, is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


